ORDER
WHEREAS, the Court has been notified that a number of cases have been filed involving the use of off-highway vehicles (OHVs) on state and county lands in Ait-kin, Cass, Crow Wing, Kanabec and Pine counties which are located within the Ninth and Tenth Judicial Districts; and
WHEREAS, these actions, other than some secondary differences in fact, deal with the same fundamental legal issues; and
WHEREAS, counsel for the parties and the chief judges of the respective judicial districts agree that trying these matters separately would involve unnecessary duplication of effort by the courts, counsel and the clients, consuming valuable court and party resources, and that in the interest of efficient judicial management, the matters should be venued in one court and consolidated as one action.
IT IS HEREBY ORDERED THAT:
1. Pursuant to Minn.Stat. § 480.16 and § 2.724, the Honorable John P. Smith of the Ninth Judicial District, having consented, is appointed to hear and decide all presently pending actions before Aitkin, Crow Wing, Kanabec, Pine and Cass Counties involving the Minnesotans for Responsible Recreation v. Department of Natural Resources.
2. The parties may file and venue all pleadings relative to the Aitkin, Crow Wing, Kanabec and Pine County actions in Cass County District Court, case number C7-01-616.
Kathleen A. Blatz Chief Justice